      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  AMANDA KRZYZANOWSKI,                             )
  individually, and on behalf of all others        )
  similarly situated,                              )
                                                   )   Case No.
                                                   )
                        Plaintiff,                 )
              v.                                   )
                                                   )
  BRUNCH, LTD., BNL ST. CHARLES                    )
  CORP. d/b/a BRUNCH CAFE – ST.                    )
  CHARLES, ANDREW ZATOS, and TED                   )
  ZATOS.                                           )
                                                   )
                         Defendants.               )

                   COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff Amanda Krzyzanowski (“Krzyzanowski” or “Representative Plaintiff”),

individually and on behalf of all other similarly situated      employees, by and through her

undersigned counsel, brings claims as a Collective Action under the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“FLSA”), and as a Class Action under Rule 23 of the Federal Rules of Civil

Procedure and in accordance with the Illinois Minimum Wage Law, 820 ILCS 105/, et seq.

(“IMWL”), against Brunch, Ltd., BNL St. Charles Corp. d/b/a Brunch Cafe – St. Charles

(collectively, “Brunch”), Andrew Zatos, and Ted Zatos (collectively, “Defendants”), and alleges,

upon personal belief as to herself and her own acts, and as for all other matters, upon information

and belief, and based upon the investigation made by her counsel, as follows:

                                 NATURE OF THE ACTION

       1.      Krzyzanowski brings this action to redress Defendants’ violations of the FLSA and

the IMWL on behalf of herself and others who currently or formerly worked as hourly paid, non-
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 2 of 13 PageID #:1




exempt servers performing similar responsibilities for the Defendants at any time during the three

years immediately preceding the filing of this complaint.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this action under 29 U.S.C. § 216(b),

which provides that suit under the FLSA “may be maintained against any employer . . . in any

Federal or State court of competent jurisdiction.” The Representative Plaintiff has signed an opt-

in consent form to join this lawsuit. See Exhibit A.

       3.      This Court has federal question jurisdiction over Representative Plaintiff’s claims

under 28 U.S.C § 1331 because Plaintiff’s claims arise under the FLSA.

       4.      This Court has supplemental jurisdiction over Representative Plaintiff’s IMWL

claims under 28 U.S.C. § 1367.

       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants

do business within this District. In addition, a substantial part of the events and omissions giving

rise to the claims pleaded in this Complaint occurred within this District.

                                          THE PARTIES

       6.      Representative Plaintiff Amanda Krzyzanowski is an adult citizen of the state of

Illinois who resides in Kane County. At all relevant times, excluding a three-month period from

April through June 2017 in which she worked as a host, Krzyzanowski worked as an hourly-paid,

non-exempt server for Defendants at their restaurant located at 172 S. First Street, St. Charles,

Illinois, during the applicable statute of limitations period.

       7.      Krzyzanowski, like those she represents, was a “tipped employee” of Defendants

as defined by the FLSA, 29 U.S.C. § 203(e) and IMWL, 820 ILCS 105/3(d). The Representative

Plaintiff and those she seeks to represent all shared similar job titles, training, compensation plans,



                                                   2
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 3 of 13 PageID #:1




job descriptions and job requirements, including the requirement that they participate in

Defendants’ tip pool.

       8.      Defendant Brunch, Ltd. is a corporation existing under the laws of the state of

Illinois, with its principal place of business located in Illinois. Brunch, Ltd. is registered with the

Illinois Secretary of State and conducts business in the State of Arizona and the State of Illinois,

including this District. At all times hereinafter mentioned, Defendant Brunch, Ltd. has been and is

an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and the IMWL, 820 ILCS

105/3(c).

       9.      Defendant BNL St. Charles Corp. d/b/a Brunch Cafe – St. Charles is a corporation

existing under the laws of the state of Illinois, with its principal place of business located in St.

Charles, Illinois. BNL St. Charles Corp. d/b/a Brunch Cafe – St. Charles is registered with the

Illinois Secretary of State and conducts business in the State of Illinois, including this District. At

all times hereinafter mentioned, Defendant BNL St. Charles Corp. d/b/a Brunch Cafe – St. Charles

has been and is an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and the IMWL,

820 ILCS 105/3(c).

       10.     Defendant Andrew Zatos is an owner and operator of Brunch. At all relevant times,

Andrew Zatos was involved in the day to day business operation of Brunch, and had the authority

to hire and fire employees, the authority to direct and supervise the work of employees, the

authority to sign on corporate checking accounts, including payroll accounts, and the authority to

make decisions regarding wage and hour classifications, employee compensation, employee

timekeeping and capital expenditures. At all relevant times, Andrew Zatos acted and had

responsibility to act on behalf of Brunch in devising, directing, implementing and supervising the

wage and hour practices and policies relating to hourly-paid employees, including those challenged



                                                  3
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 4 of 13 PageID #:1




in this action. As such, at all times hereinafter mentioned, Defendant Andrew Zatos has been and

is an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and the IMWL, 820 ILCS

1-5/3(c).

       11.     Defendant Ted Zatos is an owner and operator of Brunch. At all relevant times, Ted

Zatos was involved in the day to day business operation of Brunch, and had the authority to hire

and fire employees, the authority to direct and supervise the work of employees, the authority to

sign on corporate checking accounts, including payroll accounts, and the authority to make

decisions regarding wage and hour classifications, employee compensation, employee

timekeeping and capital expenditures. At all relevant times, Ted Zatos acted and had responsibility

to act on behalf of Brunch in devising, directing, implementing and supervising the wage and hour

practices and policies relating to hourly-paid employees, including those challenged in this action.

As such, at all times hereinafter mentioned, Defendant Ted Zatos has been and is an “employer”

within the meaning of the FLSA, 29 U.S.C. § 203(d) and the IMWL, 820 ILCS 1-5/3(c).

       12.     At all material times, Defendants were an “enterprise engaged in commerce” within

the meaning of the FLSA. 29 U.S.C. § 203(s).

                                  FACTUAL BACKGROUND

       13.     Defendants operate eight (8) restaurant locations throughout Illinois and Arizona.

       14.     The Representative Plaintiff and those she seeks to represent are current and former

tipped employees of Defendants working as servers. Defendants paid these employees sub-

minimum hourly wages under the tip-credit provisions of the FLSA and IMWL. These provisions

permit employers of “tipped employees” to pay wages of less than the minimum wage, provided

employers comply with all other requirements of the tip-credit provisions.




                                                 4
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 5 of 13 PageID #:1




       15.     Defendants violated the tip credit provisions of the FLSA and IMWL by requiring

their servers to participate in a mandatory, involuntary and invalid tip pool which was operated

and controlled by management. Under Defendants’ tip pool, Defendants improperly collected and

maintained a percentage of servers’ tips for their own benefit.

       16.     Defendants calculated the amount collected and maintained by applying a fixed

percentage to each servers’ gross sales, thereby significantly reducing each servers’ daily tips by

an inflated amount.

       17.     As a result of Defendants’ improper use of the tip credit provisions of the FLSA

and IMWL, Defendants paid regular compensation to the Representative Plaintiff and the persons

she represents based on an incorrectly low regular rate of pay.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       18.     The FLSA allows employers to pay less than minimum wage to employees who

receive tips. 29 U.S.C. § 203(m). In doing so, an employer may take a “tip credit,” which allows

employers to include an amount that an employee receives in tips into their calculation of tipped

employees’ wages. Id.

       19.     To apply a tip credit toward an employee’s minimum wage under the FLSA, an

employer must first satisfy several notice conditions, including informing its tipped employees of

all of the following: (1) the employees’ hourly wage; (2) the amount of credit that the employer

will use towards its minimum wage obligation; (3) that the tip credit an employer uses cannot

exceed the amount of tips employees actually receive; (4) that tipped employees are entitled to

keep all of their tips, except when the employees participate in a tip pool that includes other

customarily and regularly tipped employees, only; and (5) an employer cannot take a tip credit

without informing each employee of the subsection’s requirements. Id.; see 29 C.F.R. § 531.59(b).



                                                 5
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 6 of 13 PageID #:1




       20.     Defendants violated the tip credit notice provisions of the FLSA by (1) failing to

inform their tipped employees of their tip credit practices in adherence to the notice requirements

under 29 U.S.C. § 203(m), and (2) failing to inform their tipped employees of these tip credit

practices before taking a tip credit on their obligation to pay the minimum wage.

       21.     Defendants violated the tip credit provisions of the FLSA by requiring their servers

to participate in an invalid tip pool, whereby Defendants improperly collected and maintained a

percentage of servers’ tips for their own benefit.

       22.     Under Defendant’s mandatory tip pool, a fixed percentage was applied to each

servers’ gross sales. The resulting amount was subsequently deducted from each servers’ tips. This

established percentage increased from 2% of total sales to 3% after September 2, 2019.

       23.     Plaintiff’s participation in the tip pool was mandatory and imposed by Defendants

as a condition of Plaintiff’s employment.

       24.     The FLSA requires employers to pay minimum wages for all hours worked. 29

U.S.C. § 201, et seq.

       25.     As a result of Defendants improper use of the tip credit provisions of the FLSA,

Defendants paid regular and overtime compensation to Plaintiff based on an incorrectly low

regular rate of pay.

       26.     At all relevant times, Defendants’ failure to pay wages at the correct rate of pay

was willful.

       27.     Accordingly, Plaintiff brings this collective action to recover unpaid regular and

overtime wages pursuant to 29 U.S.C. § 216(b) on behalf of herself and the following collective:

       All individuals who are currently or formerly employed by one or more of the
       Defendants as servers at any time during the three years immediately preceding the
       filing of the original complaint (hereinafter “the FLSA Collective”).



                                                 6
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 7 of 13 PageID #:1




       28.      This action is properly maintainable as a collective action under 29 U.S.C. § 216(b)

because:

             a. The similarly situated putative plaintiffs are known to Defendants, are readily

                identifiable, and may be located through Defendants’ records. They may be readily

                notified of this action, and allowed to opt-in to this action pursuant to 29 U.S.C. §

                216(b), for the purpose of collectively adjudicating their claims for unpaid wages.

             b. Pursuit of this action collectively will provide the most efficient mechanism for

                adjudicating the claims of Representative Plaintiff and members of the proposed

                collective.

                              IMWL CLASS ACTION ALLEGATIONS

       29.      The IMWL allows employers to pay less than minimum wage to employees who

receive tips. 820 ILCS 105/4(c). In doing so, an employer may take a “tip credit,” which allows

employers to include in their calculation of tipped employees’ wages an amount that an employee

receives in tips not to exceed 40% of the minimum wage. Id.

       30.      In order to apply a tip credit toward an employee’s minimum wage under Illinois

law, an employer must satisfy several conditions, including providing “substantial evidence that

the amount claimed … was received by the employee in the period for which the claim of

exemption is made, and no part thereof was returned to the employer.” Id.

       31.      Defendants violated the IMWL by requiring their servers to participate in an invalid

tip pool which effectively returns tips to the employer Defendants.

       32.      Under Defendants’ mandatory tip pool, Defendants improperly collected and

maintained a percentage of servers’ tips, for Defendants’ own benefit.




                                                  7
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 8 of 13 PageID #:1




       33.       Plaintiff’s participation in the tip pool was mandatory and imposed by Defendants

as a condition of Plaintiff’s employment.

       34.       The IMWL requires employers to pay employees minimum wages for all hours

worked. 820 ILCS 105/4, et seq. Section 105/12(a) provides that employers who violate the

provisions of the IMWL are liable to affected employees for unpaid wages, costs, attorney’s fees,

damages of 5% of the amount of any such underpayment for each month following the date of

underpayments and other appropriate relief. 820 ILCS 105/12(a).

       35.       As a result of Defendants’ improper use of the tip credit provisions of the IMWL,

Defendants paid regular compensation to Plaintiffs based on an incorrectly low regular rate of pay.

       36.       Accordingly, Plaintiff brings her claims for relief individually and as a class action

pursuant to Rules 23(a) and (b) of the Federal Rules of Civil Procedure. The IMWL class is

defined as:

                 All individuals who are currently or formerly employed by one or more of
                 the Defendants as servers in Illinois at any time during the three years
                 immediately preceding the filing of the original complaint (hereinafter “the
                 IMWL Class”).

       37.       This action is properly maintainable as a class action under Rules 23(a) and (b)

because:

              a. The class is so numerous that joinder of all members is impracticable;

              b. There are questions of law or fact that are common to the class;

              c. The claims or defenses of the Representative Plaintiff are typical of the claims or
                 defenses of the class; and,

              d. The Representative Plaintiff will fairly and adequately protect the interests of the
                 class.




                                                   8
         Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 9 of 13 PageID #:1




                                               Numerosity

          38.      On information and belief, the total number of putative class members represents

over forty individuals. The exact number of class members may be determined from Defendants'

payroll records.

                                             Commonality

          39.      There are numerous and substantial questions of law and fact common to

members of the IMWL class including, but not limited to, the following:

                a. Whether Defendants properly notified their tipped employees of their tip credit
                   practices;

                b. Whether Defendants required Plaintiff to participate in a tip pool in which her tips
                   were improperly collected and maintained by Defendants for their own benefit and;

                c. Whether Defendants agreed not to improperly collect and maintain Plaintiff’s tips
                   for their own benefit;

                d. Whether Defendants took a “tip credit” in an amount no more than 40% of the
                   minimum wage;

                e. Whether Defendants provide substantial evidence that no part of Plaintiff’s tips was
                   returned to Defendants;

                f. Whether Defendants failed to keep true and accurate records of the amount of tips
                   received by Plaintiff;

                g. Whether Defendants failed to keep true and accurate records of how they collected
                   Plaintiff’s tips; and,

                h. Whether Plaintiff suffered damages and the proper measure of those damages.

          40.      Plaintiff anticipates that Defendants will raise defenses that are common to the

class.

          41.      The damages suffered by the class members arise from the same nucleus of

operative facts. Moreover, damages can be calculated by using a mathematical formula that applies

to each class member.

                                                     9
      Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 10 of 13 PageID #:1




                                           Adequacy

        42.    The Representative Plaintiff will fairly and adequately protect the interests of the

class. She has retained experienced counsel that is competent in the prosecution of complex

litigation and who have extensive experience acting as class counsel specifically for wage and hour

litigation.

                                           Typicality

        43.    The claims asserted by the Representative Plaintiff are typical of the class members

she seeks to represent. The Representative Plaintiff has the same interests and suffered from the

same unlawful practices as the class members.

        44.    Upon information and belief, there are no other class members who have an

interest individually controlling the prosecution of his or her individual claims, especially in

light of the relatively small value of each claim and the difficulties involved in bringing

individual litigation against one's employer. However, if any such class member should

become known, he or she can "opt out" of this action pursuant to Rule 23.

                                           Superiority

        45.    A class action is superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impracticable. Class

action treatment will allow a large number of similarly-situated persons to prosecute their

common claims in a single forum simultaneously, efficiently and without the unnecessary

duplication of effort and expense if these claims were brought individually. Moreover, as the

damages suffered by each class member may be relatively small, the expenses and burden of

individual litigation would make it difficult for the Representative Plaintiff and the class

members to bring individual claims. The presentation of separate actions by individual class



                                                10
     Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 11 of 13 PageID #:1




members could create a risk of inconsistent and varying adjudications, establish incompatible

standards of conduct for Defendants and/or substantially impair or impede the ability of class

members to protect their interests.

                                          COUNT I
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                   29 U.S.C. § 201, et seq.
                       Collective Action For Unpaid Minimum Wages

       46.     Plaintiff restates and incorporates all the above paragraphs by reference.

       47.     As a result of Defendants’ improper use of the tip credit provisions of the FLSA,

Defendants paid regular wages to Plaintiff based on an incorrectly low rate of pay.

       48.     At all relevant times, Defendants’ failure to pay regular wages at the correct rate of

pay was willful.

       49.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and will continue to suffer lost wages and other damages.

                                         COUNT II
                   VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW
                                    820 ILCS 105, et seq.
                         Class Action For Unpaid Minimum Wages

       50.     Plaintiff restates and incorporates all the above paragraphs by reference.

       51.     Plaintiff is a member of a class that meets the requirements for certification and

maintenance of a class action pursuant to Rules 23(a) and (b).

       52.     Defendants violated the IMWL, 820 ILCS 105, et seq., by regularly and repeatedly

failing to properly pay regular compensation to Plaintiff.

       53.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and will continue to suffer lost wages and other damages.




                                                11
     Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 12 of 13 PageID #:1




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Amanda Krzyzanowski, individually and on behalf of all others

similarly situated, by and through her undersigned counsel, respectfully demands judgment against

the Defendants and in favor of Plaintiff and all others similarly situated, for a sum that will

properly, adequately, and completely compensate Plaintiff and the members of the class and

collective action for the nature, extent and duration of their damages, the costs of this action, and

as follows:

       A.      Order the Defendants to file with this Court and furnish to counsel a list of all names
               and addresses of all tipped employees employed by Defendants who currently work
               or have worked for Defendants within the last three years under Count I;

       B.      Authorize Plaintiff’s counsel to issue notice at the earliest possible time to all
               current and former tipped employees employed by the Defendants during the
               applicable statutory period, informing them that this action has been filed, of the
               nature of the action, and of their right to opt-in to this lawsuit under Count I;

       C.      Certify a class under Count II;

       D.      Appoint Stephan Zouras, LLP as class counsel under Count II;

       E.      Declare and find that the Defendants committed one or more of the
               following acts:

                  i.   Violated the Illinois Minimum Wage Law, 820 ILCS 105, et seq.;

                 ii.   Willfully violated the Illinois Minimum Wage Law, 820 ILCS 105, et
                       seq.;

                iii.   Violated the Fair Labor Standards Act, 29 U.S.C. 201, et seq.; and,

                iv.    Willfully the Fair Labor Standards Act, 29 U.S.C. 201, et seq.;

       F.      Award compensatory damages, including the difference between wages paid based
               on an invalid tip credit and the applicable minimum wage, in an amount according
               to proof;

       G.      Award 5% per month interest (2% before February 19, 2019) on all regular and
               overtime compensation due accruing from the date such amounts were due until it
               is paid as required by the IMWL;

                                                 12
    Case: 1:19-cv-07427 Document #: 1 Filed: 11/08/19 Page 13 of 13 PageID #:1




      H.     Award treble damages under the IMWL;

      I.     Award interest on all compensation due accruing from the date such amounts were
             due as required by the FLSA;

      J.     Award liquidated damages on all compensation due accruing from the date such
             amounts were due as required by the FLSA;

      K.     Award all costs and reasonable attorney’s fees incurred prosecuting this claim;

      L.     Grant leave to amend to add claims under applicable state and federal laws;

      M.     Grant leave to add additional plaintiffs by motion, the filing of written consent
             forms, or any other method approved by the Court; and

      N.     For such further relief as the Court deems just and equitable.

                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury.

Date: November 8, 2019

                                                       Respectfully Submitted,

                                                       /s/ Ryan F. Stephan
                                                       James B. Zouras
                                                       Ryan F. Stephan
                                                       STEPHAN ZOURAS, LLP
                                                       100 N. Riverside Plaza
                                                       Suite 2150
                                                       Chicago, Illinois 60606
                                                       312.233.1550
                                                       312.233.1560 f
                                                       rstephan@stephanzouras.com
                                                       jzouras@stephanzouras.com

                                                       Scott A. Andresen
                                                       ANDRESEN & ASSOCIATES, P.C.
                                                       319 Meier Street
                                                       East Dundee, Illinois 60118
                                                       (773) 572-6049 Telephone
                                                       (773) 572-6048 Facsimile
                                                       (773) 562-9078 Mobile
                                                       scott@andresenlawfirm.com

                                                  13
